t c summary opinion united_states tax_court eugenia gonzalez petitioner v commissioner of internal revenue respondent docket no 14909-04s filed date eugenia gonzalez pro_se jeffrey d heiderscheit for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after concessions the issues for decision are whether petitioner had allowable business_expense deductions for tax_year and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in texas during petitioner was employed by both raytheon co raytheon and ymca of greater el paso ymca in petitioner reported wages from both raytheon and ymca on her federal_income_tax return for the ymca she facilitated group exercise classes on an average of three nights per week as a group exercise instructor she was not reimbursed by the ymca for mileage music or clothing petitioner therefore purchased her own clothing music and drove her personally owned vehicle to respondent concedes that there is no self-employment_tax due for tax_year and that petitioner is entitled to deduct dollar_figure for music used as a group exercise instructor and from the ymca for the aerobics classes the distance between her jobs at raytheon and the ymca averaged miles in addition to transportation between work sites petitioner used her vehicle for personal purposes petitioner also worked as a mary kay consultant as a mary kay consultant she purchased cosmetics attended meetings downloaded information and brochures and performed one-on-one skin care classes she conducted this business out of her home for tax_year petitioner reported dollar_figure as cost_of_goods_sold on her schedule c profit or loss from business associated with her mary kay consulting however she reported no sales and no income she deducted dollar_figure in car and truck expenses dollar_figure for homeowners insurance dollar_figure in interest_expenses dollar_figure in during tax_year petitioner worked at three different ymca work sites in el paso texas the distance between petitioner’s raytheon work location and the ymca work locations was miles miles and miles this amount differs from the amounts claimed at trial at trial petitioner claimed dollar_figure in car and truck expenses including dollar_figure in gasoline dollar_figure in maintenance and dollar_figure in auto insurance petitioner acknowledges that this amount is inaccurate and should have been dollar_figure petitioner acknowledges that this amount is inaccurate and should have been dollar_figure office expenses dollar_figure in repairs and maintenance dollar_figure for supplies and dollar_figure for utilities in the notice_of_deficiency respondent disallowed all of petitioner’s claimed schedule c deductions due to a lack of substantiation discussion petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issuedollar_figure accordingly petitioner bears the burden_of_proof see rule a petitioner acknowledges that this amount is inaccurate and should have been dollar_figure the claimed amount for utilities includes dollar_figure for water dollar_figure for gas dollar_figure for telephone dollar_figure for electricity and dollar_figure for cell phone in the notice_of_deficiency respondent set forth self- employment_tax of dollar_figure based on a dollar_figure increase in self- employment income respondent concedes that petitioner had no self-employment_income and therefore owes no self-employment_tax at trial respondent attempted to raise issues regarding filing_status capital_loss and receipt of rental income these issues were not referenced in the statutory_notice_of_deficiency nor did respondent assert a claim for an increased deficiency pursuant to sec_6214 and rule sec_36 and sec_41 we find that these issues are not before the court see 92_tc_376 affd per curiam 920_f2d_1196 5th cir 64_tc_989 petitioner does not contend that sec_7491 applies to this case sec_7491 is in any event inapplicable because of petitioner’s failure to comply with the substantiation requirements of sec_7491 business_expenses are deductible from gross_income pursuant to sec_162 deductions are a matter of legislative grace and the taxpayer has the burden of showing that he or she is entitled to any deduction claimed rule a 503_us_79 290_us_111 during petitioner maintained a business as a mary kay consultant and was employed as a group exercise instructor however petitioner failed to meet her burden of proving that she is entitled to claim deductions in excess of those amounts conceded by respondent home_office expenses sec_280a provides that no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer’s residence sec_280a provides exceptions to the general_rule of sec_280a and requires that expenses be allocated between the business and personal_use of the dwelling accordingly in order to qualify under sec_280a a portion of petitioner’s dwelling must be exclusively used on a regular basis as the principal_place_of_business for her trade_or_business see 94_tc_348 petitioner has not established that a portion of her home was used exclusively on a regular basis as the principal_place_of_business for her mary kay consulting furthermore sec_280a limits the home_office deduction to the amount of gross_income received from the business reduced by deductions otherwise allowable petitioner reported no income from her mary kay business accordingly she is not entitled to any home_office_deductions id petitioner has claimed business_expense deductions for office expenses repairs maintenance supplies utilities and other expenses specifically petitioner has indicated that the dollar_figure she claimed in utilities expenses included water gas telephone electric cell phone and internet access fees for expenses that include both personal and business uses the taxpayer must show that the total expense was greater than what would have been made for personal_use only and if it is not then the expense is entirely nondeductible see sec_162 sec_274 sec_280f 21_tc_170 petitioner has not established that she made expenditures and she has not substantiated either her total usage or the amount of business use sec_274 provides that no deduction shall be allowed with respect to any listed_property as defined under sec_280f without strict substantiation listed_property under sec_280f includes but is not limited to cellular phones passenger automobiles and computer equipment see sec_280f iv v pursuant to sec_274 petitioner must substantiate the amount of total use and the amount of business use and only the portion of the expense that petitioner has substantiated to be ordinary and necessary business_expense is deductible see sec_162 sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date petitioner has not substantiated either total usage or amounts of business use for her cellular phone or demonstrated that the expenses were greater than they would have been had there been no business use for utility expenses that are not listed items under sec_274 the strict substantiation rules of sec_274 do not apply and the court may estimate the business portion of a utility expense 39_f2d_540 2d cir farran v commissioner tcmemo_2007_151 pistoresi v commissioner tcmemo_1999_39 however petitioner still must present evidence supporting the amount of the expense and the portion attributable to a business_purpose to allow the court to apply the cohan_rule cohan v commissioner supra davis v commissioner tcmemo_2006_272 although petitioner did in fact present copies of her water gas and electric statements there is nothing in the record that would indicate what portions of these expenses are attributable to ordinary and necessary business purposes or what portions are attributable to personal_use we therefore find that petitioner has not adequately substantiated these expenses and they are personal and nondeductible car and truck expenses automobile expenses are not deductible as a business_expense and will be disallowed in full unless the taxpayer satisfies the substantiation requirements under sec_274 substantiation includes adequate_records or other corroborating evidence of the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 affd 412_f2d_201 2d cir maher v commissioner tcmemo_2003_85 respondent concedes that petitioner is entitled to a deduction for the cost of driving between her job at raytheon and her aerobics instruction classes at the ymca the average distance between petitioner’s places of employment is miles and petitioner traveled between workplace sec_3 times a week during tax_year for a total of big_number miles as such respondent concedes that petitioner may properly claim a deduction of dollar_figure for mileage on schedule a as a miscellaneous itemized_deduction petitioner did not however substantiate that she incurred any mileage in pursuance of her mary kay consulting activities we therefore find that petitioner has not adequately substantiated these expenses and they are nondeductible fitness-related expenses petitioner has provided receipts that she claims represent deductible business_expenses associated with her work as a fitness instructor the receipts include expenses for music clothing laundry and hairstyling petitioner argues that these expenses should be deductible because she was required to be presentable during the course of her aerobics instruction clothing is deductible as a business_expense only if it is required for the taxpayer’s employment unsuitable for general wear and not worn for personal_use see 74_tc_1266 30_tc_757 the determination of suitability for general use is an objective measure and does not rely on whether the taxpayer actually used the items in general use 628_f2d_467 5th cir revg tcmemo_1979_311 such costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment 524_f2d_640 10th cir 262_f2d_411 2d cir affg 28_tc_1278 hynes v commissioner supra pincite respondent concedes that petitioner is entitled to deduct dollar_figure for music used as a group exercise instructor for the ymca petitioner believes that it is through her appearance that she is able to bring them ymca a profit clothing and shoes purchased for use while exercising may be used in a variety of other settings and therefore are generally not a deductible expense see mella v commissioner tcmemo_1986_ further expenses_incurred for maintenance of nondeductible clothing are also nondeductible see eg pevsner v commissioner supra hairstyling and grooming expenses are generally considered nondeductible personal expenses see hynes v commissioner supra pincite boltinghouse v commissioner tcmemo_2007_324 like clothing expenses deductions for grooming expenses are limited to those that are considered unsuitable for general wear see genck v commissioner tcmemo_1998_105 petitioner has not substantiated that her clothing or hairstyling were required for the fitness activities or that they were unsuitable for general use accuracy-related_penalty sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 once the commissioner has done so the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect see higbee v commissioner supra pincite pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulationsdollar_figure see sec_6662 a taxpayer is negligent when he or she failed ‘to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part vacating in part and remanding t c memo affg tcmemo_1995_46 negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs a taxpayer however may avoid the application of the accuracy-related_penalty by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 whether a sec_6662 is not applicable in this case due to respondent’s concession that petitioner had no self-employment_income or self-employment_tax thereby reducing the deficiency by dollar_figure taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances and most importantly the extent to which he or she attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioner failed to maintain adequate_records relating to claimed business_expenses petitioner knew or should have known at all times that the claimed expenses were personal expenses and not deductible business_expenses petitioner argues that she should be excused from the accuracy-related_penalties because she relied on her tax_return_preparer reliance on a return preparer may relieve a taxpayer from the accuracy-related_penalty where the taxpayer’s reliance is reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer’s reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir freytag v commissioner supra pincite the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to the agent who prepared the return 57_tc_781 in other words reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 petitioner’s reliance on the advice of her tax_return_preparer was not reasonable petitioner provided information to the preparer and she knew or should have known that the amounts entered on the return were not accurate reliance on a preparer is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_279 petitioner failed to establish that she had reasonable_cause or acted in good_faith for the year at issue respondent has shown that petitioner has failed to keep adequate books_and_records or to properly substantiate the items in question accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6662 accuracy-related_penalty is appropriate and petitioner has not proven that her negligence was due to reasonable_cause petitioner is therefore liable for the sec_6662 accuracy- related penalty in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
